FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1597
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                                December 10, 2014

   JUDGE DAVID V. WILSON                                     4th Court Of Appeals Clerk
   217TH DISTRICT COURT                                      CADENA-REEVES JUSTICE CENTER
   P.O. BOX 908                                              300 DOLOROSA, THIRD FLOOR
   Lufkin, TX 75902                                          San Antonio, TX 78205-3037
                                                             * DELIVERED VIA E-MAIL *
   Carey Jensen
   Assistant District Attorney                               District Clerk Angelina County
   Wichita County CDA's Office                               Reba Squyres
   900 7th Street, Room 351                                  P.O. Box 908
   Wichita Falls, TX 76301                                   Lufkin, TX 75902
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

   Robert A. Morrow                                          District Attorney Angelina County
   Attorney at Law                                           Art Bauereiss
   24 Waterway Ave. Suite 660                                P. O. Box 908
   The Woodlands, TX 77380                                   Lufkin, TX 75902
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

   Re: SAENZ, KIMBERLY CLARK
   CCA No. PD-0253-14                                                                  COA No. 04-12-00238-CR
   Trial Court Case No. CR28665

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk




                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX